Case 1:19-cv-00487-JMS-KJM Document 51 Filed 04/24/20 Page 1 of 6         PageID #: 384




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                   )   Case No.: 1:19-cv-487-JMS-KJM
                                           )   (Copyright)
                     Plaintiff,            )
      vs.                                  )   SUPPLEMENTAL
                                           )   MEMORANDUM OF POINTS
   Muhammad Faizan, et al.,                )   AND AUTHORITIES IN
                                           )   SUPPORT OF PLAINTIFF’S
                           Defendants.     )   SECOND MOTION FOR CLERK
                                           )   TO ENTER DEFAULT
                                           )   JUDGMENT; DECLARATION OF
                                           )   COUNSEL

  SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES IN
  SUPPORT OF PLAINTIFF’S SECOND MOTION FOR CLERK TO ENTER
                     DEFAULT JUDGMENT

        COME NOW, Plaintiff HB Productions, Inc., by and through its counsel,

  hereby submits its Supplemental Memorandum addressing the issue of the “sum

  certain” per the Court’s Order of April 24, 2020 (hereafter: “Order”) [Doc. #50]. As

  discussed below, the $15.95 amount referred to in the First Amended Complaint

  (“FAC”) [Doc. #40] and the Second Motion for Clerk to enter Default Judgment
                                           1
Case 1:19-cv-00487-JMS-KJM Document 51 Filed 04/24/20 Page 2 of 6            PageID #: 385




  (“Motion”) [Doc. #48] is illustrative of the price for a Blu-ray disc of Plaintiff’s

  motion picture nationwide through the United States at the time of filing the FAC.

        Defendant Faizan (“Defendant”) is not a typical “John Doe” in a bittorrent

  lawsuit who merely downloaded a copy of a motion picture without license. Rather,

  Defendant is the initial person who directly copied Plaintiff’s motion picture Hellboy

  (“Work”) from a Blu-ray disc and legitimate streaming sources to create high quality

  file copies (including Blue-ray) of the Work. FAC at ¶¶38-40. He then created

  torrent files for distributing his illegitimate file copies of the Work and placed them

  on his websites mkvcage.fun and mkvcage.com and other websites such as ibit.uno

  to be available for download freely anywhere in the World via bittorrent protocol.

  Id. at ¶91. He seeded file copies of the Work on notorious piracy platforms such as

  1337x and ETTV so that anyone who wished to make a copy could via various

  swarms. Id at ¶¶86, 89-90. When notified of this lawsuit, Defendant double downed

  on his piracy activities by creating the website mkvcage.nl jointly with 1337

  Services, LLC. Id at ¶44.

  A. The price of $15.95 for a Blu-ray copy of Plaintiff’s motion picture was a fair

  representation of the price nationwide as of January 22, 2020.

        Walmart is a nationwide store. See https://corporate.walmart.com/our-

  story/locations/united-states [last accessed on April 24, 2020] (“Today, Walmart

  employs approximately 1.5 million U.S. associates at more than 5,000 stores and


                                            2
Case 1:19-cv-00487-JMS-KJM Document 51 Filed 04/24/20 Page 3 of 6             PageID #: 386




  clubs nationwide.”) The FAC includes a quote of $15.95 for pickup at a local

  Walmart retailer in Kailua Kona, HI of a Blu-ray disc of Plaintiff’s motion picture

  when ordered from walmart.com as of Jan. 22, 2020. FAC at ¶51. However, the

  base price for the Blu-ray disc is the same across the United States at walmart.com.

  The only change for the most part is the local taxes. For example, Plaintiff’s counsel

  conducted a search using different zip codes at walmart.com on April 24, 2020 to

  determine if there is price variance. Although the price has decreased since Jan. 22,

  2020, the prices at six different locations in four different regions (Northeast,

  Southeast, West Coast and Pacific) for walmart.com are the same as shown below.

        $12.96 in Kailua Kona (96740)

        $12.96 in Piscataway, NJ (08854)

        $12.96 in Birmingham, Al (35210)

        $12.96 in Las Vegas, NV (88901)

        $12.96 in Los Angeles, CA (90001). See Decl. of Counsel at ¶3.

        For further comparison, Plaintiff’s counsel looked at the base price on the

  website Amazon.com on April 24, 2020 before entering the delivery address and

  determined that the base price is $12.99. See Id. at ¶4.

        Moreover, although Plaintiff does not believe that the price in Pakistan is

  relevant as discussed below, Plaintiff determined that at least one merchant in India

  that offered the Blu-ray copy of Plaintiff’s motion picture for sale in Pakistan offered


                                             3
Case 1:19-cv-00487-JMS-KJM Document 51 Filed 04/24/20 Page 4 of 6          PageID #: 387




  it at a price of Rs 4,839 during February 13 to February 18.            Rs 4,839 is

  approximately $63 as of the Rupee dollar exchange rate of April 24, 2020. See Id. at

  ¶¶5-6.

  B. The damages Defendant caused to Plaintiffs are significantly greater than

  $270,224.908 requested in the Motion.

           Defendant’s infringing activities has resulted in over 105,043 infringements

  worldwide. FAC at ¶¶83-84. However, the number of 105,043 is limited to only two

  of the file names by which Defendant distributed Plaintiff’s motion picture: (1)

  “Hellboy.2019.720p.HC.HDRip.x264-MkvCage.Com.mkv” via the Unique Hash

  Number         0550544E834856FC1F012A567388F0307CD8A61A;                 and      (2)

  “Hellboy.2019.1080p.AMZN.WEBRip.DDP5.1.x264-NTG” via the Unique Hash

  Number 18031E80B3360664B3641E1B7952172740AD5A63.                      See Decl. of

  Arheidt [Doc. #40-7] at ¶¶8-9, FAC at ¶¶83-84. Defendant further copied Plaintiff’s

  Work and distributed it via other files such as (3) Hellboy (2019) 720p BRRip HEVC

  750MB; (4) Hellboy (2019) 1080p BRRip 6CH 2.3GB; (5) Hellboy (2019) 720p

  BRRip 1.1GB; (6) Hellboy (2019) 1080p AMZN WEB-DL 6CH 2.2GB; (7) Hellboy

  (2019) 1080p WEB-DL 6CH 2GB; and (8) Hellboy (2019) 720p WEB-DL. See

  Decl. of Stephanie Kessner [Doc. #40-5] at ¶10, FAC at ¶90.

           Nonetheless, to avoid unduly complicating this proceeding, Plaintiff has

  limited its damages claim to only the 16,942 instances of infringements in the United


                                             4
Case 1:19-cv-00487-JMS-KJM Document 51 Filed 04/24/20 Page 5 of 6             PageID #: 388




  States (16 percent of worldwide total) and just two of the eight files. Thus, the actual

  damages Defendant caused Plaintiff by his infringing activity are a multitude greater

  than the $270,224.90 requested.

  C. The value of a Blu-ray disc of Plaintiff’s motion picture in Pakistan is not

  relevant because Plaintiff is only requesting damages for the US infringements.

        The Order states, “In particular, Plaintiff shall address the Motion's basis for

  using $15.95, the asserted value for a Blu-ray disc of Plaintiff's copyrighted work

  according to one retail store in Kailua-Kona, Hawaii, as the value of damages incurred

  by Plaintiff, a Nevada corporation, per alleged infringement by Defendant, a resident

  of Pakistan.” Order.

        As discussed above, the price of $15.95 is a fair representation of the price

  across the United States nationwide prior to the date of the FAC. See Decl. of Counsel

  at ¶2. Moreover, because Plaintiff respectfully submits that the price in Pakistan is

  not relevant since damages are only being requested based upon infringements in the

  United States. Nonetheless, it should be noted that the apparent retail price of $63 for

  purchasing the blue-ray disc of the motion picture in Pakistan is substantially higher

  than the nationwide retail price in the United States.

  D. Conclusion.

        Plaintiff’s Motion includes a request for a sum certain or a sum that can be

  made certain by computation. Plaintiff’s request is more than fair to the Defendant


                                             5
Case 1:19-cv-00487-JMS-KJM Document 51 Filed 04/24/20 Page 6 of 6        PageID #: 389




  since it is based on only 16 percent of the infringements he has contributed to and

  induced and just two of the eight files he directly infringed and distributed

  worldwide.

        DATED: Kailua-Kona, Hawaii, April 24, 2020.



                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                  Attorney for Plaintiff




                                           6
